UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6629


JAMES GREGORY ARMISTEAD,

                     Plaintiff - Appellant,

              v.

LAURA P. WATSON; JENNIE BOWEN; TIMOTHY WARE; ROGER
SHACKLEFORD; MOSE DORSEY; SETH EDWARDS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-ct-03274-BO)


Submitted: June 7, 2019                                           Decided: June 24, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James G. Armistead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Gregory Armistead appeals the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B)(i) (2012). We have

reviewed the record and find no reversible error. Accordingly, we deny the pending

motions and affirm for the reasons stated by the district court. See Armistead v. Watson,

No. 5:18-ct-03274-BO (E.D.N.C. Apr. 19, 2019).        We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2